Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrence Maurice Whitaker petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2006) habeas corpus petition. He seeks an order from this court directing the district court to act. Our review of the district court’s docket sheet reveals that the district court entered a final order and judgment granting summary judgment in favor of the respondent, dismissing the petition, and denying a certificate of appealability on September 30, 2009. Accordingly, because the district court has recently decided Whitaker’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*829terials before the court and argument would not aid the decisional process.

PETITION DENIED.